 
Exhibit 10.2
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of this
28th day of December, 2010, by and between Rio Vista GP, LLC, a Delaware limited
liability company (the “Company”), and Carter R. Montgomery, a Texas resident
(“Employee”).
 
RECITALS:
 
A.           Reference is hereby made to the Amended and Restated Limited
Liability Company Agreement of the Company dated as of December 16, 2004 (as it
may be amended from time to time, the “LLC Agreement”).  Terms used but not
defined herein shall have the meanings assigned to them in the LLC Agreement.
 
B.           The Company desires to employ Employee, and Employee desires to be
employed by the Company, on the terms and conditions hereinafter provided.
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
contained, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:
 
1.    Term of Employment.  This Agreement will remain in effect from the date
hereof until (i) three years (the “Initial Term”), (ii) this Agreement is
terminated in accordance with its terms or renegotiated by the Company and the
Employee or (iii) the occurrence of an event that allows the Company to be
dissolved under the LLC Agreement; whichever occurs first (the “Employment
Period”).  Provided that the Agreement has not been terminated at the expiration
of the Initial Term in accordance with the terms, subsequent to such time,
Employee’s employment hereunder shall be automatically continued for successive
additional terms of one year each unless notice of non-renewal is given by
either party no less than 30 days prior to the end of the Initial Term or any
additional term, as applicable.
 
2.    Responsibilities of Employee.
 
      A.    During the Employment Period, Employee shall serve as Co-President
of the Company.  In accepting employment by the Company, Employee shall
undertake and assume the responsibility of performing for and on behalf of the
Company any and all duties of the Co-President and shall have the duties,
functions, responsibilities and authority commensurate with such office as are
from time to time delegated to Employee by the Board of Managers of the Company
(the “Board”).
 
      B.    During the Employment Period, Employee shall devote such portion of
his time, skill, and attention and his best efforts during normal business hours
to the business and affairs of the Company as is necessary, in the best interest
of the Company, to discharge fully and faithfully the duties and
responsibilities delegated and assigned to Employee herein or pursuant hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
3.    Compensation.  As compensation for the services to be rendered by Employee
for the Company under this Agreement, Employee shall be entitled to the
following:
 
      A.    The Company shall pay Employee during the Employment Period an
annual salary of $80,000, which amount may be adjusted upward by the Board, in
its sole discretion, from time to time.  Such annual salary shall be payable
periodically for such periods as may be established by the Company for payment
of its employees under its normal payroll practices and shall be subject to
withholding pursuant to Section 8.
 
      B.    Employee may receive such bonuses, commissions or other
discretionary compensation payments, if any, as the Board may determine to award
him from time to time.  Any such bonuses, commissions or other discretionary
compensation payments shall be payable to Employee in the manner specified by
the Board at the time any such bonus or other payment is awarded.
 
4. Expenses.  Employee shall be reimbursed for all reasonable business expenses
incurred by him in connection with or incident to the performance of his duties
and responsibilities hereunder.  Such expenses shall be reimbursed to Employee
upon Employee’s submission to the Company of vouchers or expense statements
evidencing such expenses in such form or format as the Company may reasonably
require, subject however, to the Company’s policies relating to business
expenses as in effect from time to time during the Employment Period.
 
5.    Vacation and Other Benefits.
 
      A.    During the Employment Period, Employee shall be entitled to five
weeks of paid vacation during each twelve-month period commencing on the date of
this Agreement.  Employee shall also be entitled to all paid holidays given by
the Company to its employees.  Employee agrees to utilize his vacation at such
time or times as are (i) consistent with the proper performance of his duties
and responsibilities hereunder and (ii) mutually convenient for the Company and
Employee.
 
      B.    During the Employment Period, Employee shall be entitled to
participate in all employee welfare benefit plans, 401(k) plans, and other
programs, and arrangements provided by the Company from time to time to its
employees generally, subject to and on a basis consistent with the terms,
conditions, and overall administration (including eligibility and vesting
requirements) of such plans, programs, and arrangements.  In addition to the
foregoing, the Company will pay 100% of the cost to provide the Employee’s, and
the Employee’s family and dependents’, health, disability and dental insurance
coverage, as well as the cost of a life insurance policy covering the Employee
in the amount of [$500,000] with the Employee’s spouse, or other such designee
of the Employee’s choice, named as the beneficiary.  Further, Employee shall be
entitled to participate in executive benefit and compensation plans to be
established by the Company, including, but not limited to, stock option plans,
incentive compensation plans, executive vehicle programs and business club
reimbursement plans (collectively “Executive Benefit Plans”).
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
6.    Termination of Employment.
 
      A.    Employee’s employment hereunder shall terminate automatically upon
his death.
 
      B.    If the Company determines in good faith that the Disability of
Employee has occurred during the Employment Period, the Company may notify
Employee of the Company’s intention to terminate Employee’s employment hereunder
for Disability.  In such event, Employee’s employment hereunder shall terminate
effective on the fifth day of the ninth month following the date such notice of
termination is given to Employee.  For purposes of this Agreement, the
“Disability” of Employee shall be deemed to have occurred if Employee shall have
been unable to perform his duties hereunder on a full-time basis for an
aggregate of 90 days within any given period of 365 consecutive days, (excluding
any leaves of absence approved by the Board and the number of days of accrued
vacation of Employee) as a result of his physical or mental incapacity; provided
that, if Employee has a physical or mental impairment that substantially limits
one or more major life activities, as defined under the Americans with
Disabilities Act, the Company may extend the 90-day period to reasonably
accommodate Employee’s impairment.
 
      C. The Company may terminate Employee’s employment hereunder at any time
for Cause.  For purposes of this Agreement, “Cause” shall mean any of the
following:  (i) the breach by Employee of his duties as an employee of the
Company, which breach is materially detrimental to the Company, monetarily or
otherwise, (ii) the failure of Employee to comply in any material respect with
any written or oral direction of the Board of Managers which reasonably relates
to the performance of his duties that he is physically able to perform and which
would not require him to perform an illegal act or breach any agreement to which
the Company is a party, (iii) the failure of Employee to substantially perform
his duties as an employee (other than such failure resulting from illness of
injury to Employee or Employee’s physical or mental capacity), after demand for
substantial performance is delivered by the Company to Employee that
specifically identifies the manner in which the Company believes that Employee
has not substantially performed his duties, (iv) the commission by Employee of
any criminal act that constitutes a felony or involves fraud, dishonesty, or
moral turpitude, (v) Employee’s failure to render the services to the Company as
contemplated under this Agreement as a result of alcohol, drug or other similar
addiction, (vi) the willful, material violation by Employee of any employer
policies of the Company, and its Affiliates, and (viii) the material breach by
Employee of any of his material covenants and agreements contained in this
Agreement.
 
      D.    The Company may terminate Employee’s employment hereunder at any
time without Cause upon 30 days advance notice to Employee.
 
      E.    Employee may terminate his employment hereunder at any time for Good
Reason or without Good Reason upon 30 days advance notice to the Company.  For
purposes of this Agreement, “Good Reason” means (i) a Change in Control of the
Company (as hereinafter defined), (ii) the Company’s failure to timely pay any
amount due to Employee under this Agreement, (iii) a requirement (without
Employee’s consent) that Employee perform his duties at a location other than
the Dallas, Texas metropolitan area for any material period of time, or (iv) the
assignment by the Board to Employee of any duties or responsibilities that are
inconsistent in any material respect with his status, title, and position, and
with respect to those matters described in clauses (ii) through (iv) if the
Company fails to cure such matter within 30 days after notice from
Employee.  “Change in Control” means any transaction or series of transactions
resulting in any person or entity, that does not currently have control,
obtaining voting control of the Company’s outstanding securities or the board of
managers of the Company.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
      F.    In the event of termination of Employee’s employment hereunder (for
any reason other than the death of Employee), Employee agrees that if at such
time he is a manager or officer of the Company or any of its subsidiaries, he
will promptly deliver to the Company his written resignation from all such
positions, such resignation to be effective as of the date of termination.
 
7.    Obligations of Company Upon Termination of Employment.
 
      A.    If Employee’s employment hereunder is terminated pursuant to
Sections 6.B or 6.C, or if Employee terminates his employment without Good
Reason, the Company shall pay to Employee, on the 30th day following the date of
such termination (the “Termination Date”), (i) any accrued but unpaid base
salary provided for in Section 3.A hereof for services rendered through the
Termination Date, (ii) any accrued but unpaid expenses required to be reimbursed
under Section 4 and (iii) any vacation accrued to the Termination Date.
 
      B.    If Employee’s employment hereunder is terminated by the Company
(other than for death or Disability or for Cause in accordance with  Section
6.C),  for any reason without Cause, by Employee for Good Reason, or if the
Company in accordance with Section 1, gives written notice of non-renewal of
this Agreement; the Company shall pay to Employee in a lump sum in cash no later
than the 30th day after the Termination Date the aggregate of the following: (A)
any accrued but unpaid base salary provided for in Section 3.A hereof for
services rendered through the Termination Date; (B) any accrued but unpaid
expenses required to be reimbursed under Section 4; (C) any vacation accrued to
the Termination Date; (D) all bonuses, commissions and/or incentive compensation
payments awarded to the Employee by the Company on or before the Termination
Date, which shall become fully vested and non-forfeitable as of the Termination
Date, (E) severance pay in an amount equal to thirty-six (36) months times the
Employee’s current base monthly salary.  Further, Employee shall become fully
vested under any employee benefit plans (including 401(k) plans) and Executive
Benefit Plans (including stock options) which contain vesting provisions and
Employee shall be further entitled  to receive (a) for a period of twenty-four
(24) months following the Termination Date, for both the Employee and his
dependents, 100% of the cost of health, disability, dental and life insurance
coverage identical to the benefits to those which the Employee and his
dependents received immediately prior to the Termination Date; and (b) all
benefits accrued by Employee as of the Termination Date under all qualified and
nonqualified retirement, pension, profit sharing and Executive Benefit Plans of
the Company in such manner and at such time as are provided under the terms of
such plans.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
8.    Withholding Taxes.  The Company shall withhold from any payments to be
made to Employee hereunder such amounts (including social security contributions
and federal income taxes) as shall be required by federal, state, and local
withholding tax laws.
 
9.    Indemnity.  As of the date Employee was first employed by the Company and
at all times thereafter, the Company shall to the maximum extent allowed by law
protect, defend, indemnify and hold harmless the Employee against all claims,
actions, lawsuits, judgments, penalties, fines, settlements and reasonable
expenses that are filed, pursued, or otherwise sought by third parties, as
applicable, in any matter resulting from or relating to the performance of the
Employee’s duties to the Company or the fact that the Employee is or was an
employee of the Company or is or was serving at the request of the Company, as a
director, officer, member, employee or agent of another corporation or a
partnership, joint venture, trust or other enterprise.  To the same extent, the
Company will pay, and subject to any legal limitations, advance all expenses,
including reasonable attorney fees and costs actually and necessarily incurred
by Employee in connection with the defense of any action, suit or proceeding and
in connection with any appeal, which has been brought against Employee by reason
of the Employee’s service as an officer, agent or director of the Company.
 
10.   Attorneys’ Fees and Costs.  In the event there is any litigation between
the parties hereto with respect to this Agreement, the prevailing party in such
litigation shall be entitled to recover all attorneys’ fees and costs incurred
by such party in connection with such litigation.
 
11.   Notices.  All notices, requests, or consents provided for or permitted to
be given under this Agreement must be in writing and must be given either by
depositing that writing in the United States mail, addressed to the recipient,
postage paid, and registered or certified with return receipt requested or by
delivering that writing to the recipient in person, by courier, by electronic
transmission, or by facsimile transmission; and a notice, request, or consent
given under this Agreement is effective on receipt by the person to receive it.
All notices, requests, and consents must be sent to or made at the addresses
given below:
 
If to the Company, at:
 
Rio Vista GP, LLC
8150 N. Central Expressway
Suite 1525
Dallas, TX  75206
Attn:                      Co-President
 
If to the Employee at:
 
Carter R. Montgomery
8150 N. Central Expressway
Suite 1525
Dallas, TX  75206
 
Or to such other address as hereafter shall be furnished as provided in this
Section 10 by either of the parties hereto to the other party hereto.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
12.   Governing Law.  It is understood and agreed that the construction and
interpretation of this Agreement shall at all times and in all respects be
governed by the laws of the State in which Employee resides.
 
13.   Dispute Resolution.  Employee and the Company agree that all disputes and
claims of any nature that Employee may have against the Company or that the
Company may have against Employee, including all federal or state statutory,
contractual, and common law claims arising from, concerning, or relating in any
way to their employment relationship, the terms and conditions of this
Agreement, or any termination of the employment relationship will be resolved in
accordance with the dispute resolution provisions in Section 15.5 of the LLC
Agreement.
 
14.   Assistance in Litigation.  During the Employment Period and for a period
of four years thereafter, Employee shall, upon reasonable notice, furnish such
information and proper assistance to the Company as may reasonably be required
by the Company in connection with any litigation in which the Company, or any of
its subsidiaries or Affiliates is, or may become, a party.  The Company shall
directly pay or reimburse Employee for all reasonable out-of-pocket expenses
incurred by Employee in rendering such assistance.  The provisions of this
Section 13 shall continue in effect notwithstanding termination of Employee’s
employment for any reason.
 
15.   Severability.  The provisions of this Agreement shall be deemed severable,
and the invalidity or unenforceability of any one or more of the provisions of
this Agreement shall not affect the validity and enforceability of the other
provisions.
 
16.   Survival.  Neither the expiration nor the termination of the term of
Employee’s employment hereunder shall impair the rights or obligations of either
party hereto which shall have accrued hereunder prior to such expiration or
termination.  The rights and obligations of the parties thereunder, shall
survive the expiration or termination of the term of Employee’s employment
hereunder.
 
17.   Entire Agreement.  This Agreement contains the entire agreement and
understanding by and between the Company and Employee with respect to the
employment of Employee, and no representations, promises, agreements, or
understandings, written or oral, not contained herein shall be of any force or
effect.  No waiver of any provision of this Agreement shall be valid unless it
is in writing and signed by the party against whom the waiver is sought to be
enforced.  No valid waiver of any provision of this Agreement at any time shall
be deemed a waiver of any other provision of this Agreement at such time or any
other time.
 
18.   Modification.  No amendment, alteration or modification to any of the
provisions of this Agreement shall be valid unless made in writing and signed by
both parties.
 
19.   Headings.  The section headings have been inserted for convenience only
and are not to be considered when construing the provisions of this Agreement.
 
20.   Binding Effect. Assignment; No Third Party Benefit.  This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective heirs, legal representatives, successors, and assigns; provided,
however, that the duties and responsibilities of Employee hereunder may not be
assumed by, or delegated to, any other person.  Nothing in this Agreement,
express or implied, is intended to or shall confer upon any person other than
the parties hereto, and their respective heirs, legal representatives,
successors, and permitted assigns, any rights, benefits, or remedies of any
nature whatsoever under or by reason of this Agreement.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
21.   Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute but one and the same instrument.
 
22.   Voluntary Agreement.  Each party to this Agreement has read and fully
understands the terms and provisions hereof, has had an opportunity to review
this Agreement with legal counsel, has executed this Agreement based upon such
party’s own judgment and advice of counsel (if any), and knowingly, voluntarily,
and without duress, agrees to all of the terms set forth in this Agreement.  The
parties have participated jointly in the negotiation and drafting of this
Agreement.  If an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the parties and no
presumption or burden of proof will arise favoring or disfavoring any party
because of authorship of any provision of this Agreement.
 
24.   Indemnification.  The Company agrees to indemnify the Employee to the
fullest extent permitted by law and shall maintain directors and officers’
insurance at levels reasonably satisfactory to the Board.
 
IN WITNESS WHEREOF, the Company and Employee have executed this Agreement on the
day and year first above written.
 

 
COMPANY:
     
RIO VISTA GP, LLC
         
By:     /s/ Imad Anbouba    
 
           Imad Anbouba
 
           Co-President
         
EMPLOYEE:
         
/S/ Carter R. Montgomery    
 
CARTER R. MONTGOMERY

 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 